Citation Nr: 0031012	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for left leg 
disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for nicotine 
dependence.

6.  Entitlement to service connection for prostate cancer as 
due to nicotine dependence or asbestos exposure).

7.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran's service connection claims were denied on the 
basis that they are not well grounded.  During the pendency 
of the appellant's appeal but after the case was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), became effective.  
This liberalizing law is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran reported that in 1997, he began receiving private 
medical treatment relating to the disabilities for which he 
claims entitlement to service connection.  In his application 
for VA benefits, he reported the names and addresses of four 
medical doctors whom he identified as his treating 
physicians.  The Board notes that each of these physicians 
had been contacted by the RO in February 1998, and that 
medical records of the veteran's treatment for the period 
from 1996 to 1998 have been obtained from them and made a 
part of the claims file.  The veteran's service medical 
records have also been obtained and associated with the 
claims file.  However, the veteran has not been provided a VA 
examination, nor has he been adequately informed of the 
evidence that he should submit to substantiate his claims.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of all indicated records.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request the 
veteran to provide a copy of such 
records.

3.  The veteran should be requested to 
provide statements from persons who can 
corroborate the presence of pertinent 
symptoms since his discharge from 
service.  He should also be requested to 
provide evidence, such as statements from 
persons who knew him before and during 
service, supporting his contention that 
he began to smoke cigarettes during his 
military service.

4.  Then, the veteran should be provided 
VA examinations by physicians with 
appropriate expertise to determine the 
etiology of the veteran's prostate cancer 
and the nature and etiology of any 
currently present nicotine dependence, 
hearing loss disability, left hip 
disability, left leg disability, and back 
disability.  All indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by each 
examiner.  

The orthopedic examiner should be 
requested to provide an opinion with 
respect to each currently present 
back disability, left hip disability 
and left leg disability as to 
whether it is at least as likely as 
not that such disability 
etiologically related to service, 
and the audiological examiner should 
be requested to provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present hearing loss disability is 
etiologically related to service.

The appropriate VA medical examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present diagnosis of nicotine 
dependence is etiologically related 
to service, and the oncology 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's prostate cancer is 
etiologically related to nicotine 
dependence and/or the veteran's 
exposure to asbestos during service.

The rationale for all opinions expressed 
should also be provided. 

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

6.  Then, the RO should readjudicate the 
service connection issues on appeal.  If 
service connection is awarded for any 
disability or disabilities which do not 
afford the veteran a 100 percent rating, 
his claim for a TDIU should then be 
readjudicated.  If any of the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


